Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed 08/30/2021 was entered. 
Response to Arguments
Applicant’s arguments, see Remarks filed 08/30/2021 with respect to the newly amended independent claims have been fully considered and are persuasive.  
Allowable Subject Matter
Claims 1, 2, 7 – 11 and 13 – 25 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With regards to claim 1, the prior art on record fails to expressly disclose or render obvious an integrated circuit package, comprising processing circuitry formed on a first die disposed on a substrate of the integrated circuit package; a transceiver formed on the first die or a second die disposed on the substrate of the integrated circuit package; and an optical engine formed on a third die disposed on the substrate of the integrated circuit package, wherein the optical engine is coupled to the processing circuitry via the transceiver, and wherein the transceiver directly drives a channel driver of the optical engine via an interconnect bridge in the substrate. 
With regards to claim 11, the prior art on record fails to expressly disclose or render obvious A method of operating a multichip package, wherein the multichip package comprises a main chip, an optical engine chip, and a transceiver chip, the method comprising, with the main chip, sending digital signals to the transceiver chip; 
With regards to claim 16, the prior art on record fails to expressly disclose or render obvious an integrated circuit system, comprising: a package substrate; an integrated circuit formed on the package substrate; a transceiver formed on the package substrate; and an optical engine formed on the package substrate, wherein the transceiver is configured to directly drive the optical engine using one or more analog signals transmitted from the transceiver to the optical engine via conductors embedded in the package substrate, and wherein the optical engine is configured to interface directly with an optical cable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DJURA MALEVIC whose telephone number is (571)272-5975. The examiner can normally be reached M-F (9-5).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Porta can be reached on (571) 272-2444. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/DAVID P PORTA/Supervisory Patent Examiner, Art Unit 2884                                                                                                                                                                                                        

 /DJURA MALEVIC/           Examiner, Art Unit 2884